Order, entered September 30, 1960, with respect to defendant’s motion to modify, vacate or suspend the operation of the temporary injunction restraining it from taking action with respect to an irrevocable letter of credit, unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing to the amount of $75,000 the undertaking to be filed by defendant as a condition to suspending the operation of said restraining order and, as so modified, the said order is affirmed, without costs. The undertaking, if furnished by defendant, is to be duly approved and filed no later than 4:00 P.M., Friday, October 28, 1960, and notice of the filing thereof filed with this court no later than Monday, October 31,1960 at 10:00 a.m.; otherwise the order appealed from is affirmed, without costs. Settle order on notice. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.